Per Curiam.
The act of Assembly referred to has uniformly been considered not to extend further than to the provinces in this country at the time the' act was passed, and Grceme v. Harris turned upon that ground. At the same time it has been as uniformly understood both before and since the revolution that letters of administration granted in a sister state are a sufficient authority to maintain an action here; and such has been the practice without regard to the particular intestate laws of the state where they have been granted. There may be indeed great" inconveniences from the law, but it lies with the legislature to remedy them. We are of opinion with the plaintiff.